Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the amendment filed 02/09/2021. 
Allowable Subject Matter
Claims 19, 22-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 19 recites applying vacuum suction through the plurality of vacuum suction orifices to stabilize the port relative to the heart wall.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Claims 9, 17, 18, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0206009 (Von Wald et al.) in view of U.S. Patent Number 6,086,603 (Termin et al.), U.S. Patent Publication Number 2013/0110159 (Litvack et al.), U.S. Patent Publication Number 2006/0149306 (Hart et al.)
Regarding claim 9, 17, 18 Von Wald et al. discloses as shown in Figures 1a, 1b, 1c a system capable of forming and closing an access site in a heart wall, the system comprising: a guide wire (wire 59, see paragraph [0029]) capable of advancing through the heart wall to form the access site; a dilator (one of dilators 60, 62, 64, see paragraph [0030]) configured for advancing over the guide wire to expand the access site; a port (access port 10, see paragraph [0031]) configured for advancing over the dilator and extending through the access site, the port including a tubular body (tubular portion defied by segments 12, 14, 16, see paragraph [0019])  defining a central axis of the port.
Von Wald et al. fails to disclose the port includes a plurality of vacuum suction orifices extending transverse to the central axis, a proximal flange extending radially outward from the tubular body and capable of engaging an epicardial surface of the heart wall, wherein the plurality of vacuum suction orifices includes one or more first vacuum suction orifices defined in the proximal flange and capable of engaging the epicardial surface, a sheath configured for advancing through the port and the tissue wall, wherein the closure device is configured for advancing through the sheath while the coil is in the radially collapsed state.
Termin et al., from the same field of endeavor teaches a similar system as shown in Figure 14,  where the system includes a similar port (luminal port assembly 1510, see col. 9, lines 27-48), capable of advancing over a dilator and extending through the access site, the port including a tubular body (housing 1540, see col. 9, lines 27-48) defining a central axis of the port, a plurality of vacuum suction orifices (holes 1540, see col. 9, lines 27-48) extending transverse to the central axis, a proximal flange (proximal wall 1536, see col. 9, lines 27-48) extending radially outward from the tubular body and capable of engaging an epicardial surface of the heart wall, wherein the plurality of vacuum suction orifices includes one or more first vacuum suction orifices (1540) capable of engaging the epicardial surface and 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Von Wald et al. by incorporating the orifices 1540 disclosed by Suh into the port disclosed by Von Wald such that port was configured for advancing over the dilator and extending through the access site, the port including a tubular body defining a central axis of the port and a plurality of vacuum suction orifices extending transverse to the central axis, a proximal flange extending radially outward from the tubular body and capable of engaging an epicardial surface of the heart wall, wherein the plurality of vacuum suction orifices includes one or more first vacuum suction orifices defined in the proximal flange and capable of engaging the epicardial surface, wherein vacuum suction is capable of being applied through the vacuum suction orifice and the vacuum suction orifice is capable of stabilizing the port relative to the heart wall, in order to retain the port within an opening surrounded by tissue. 
To be clear, the Office considers that it would have obvious to one of ordinary skill in the art at the time the invention was made to incorporate orifices 1540 into the proximal flange disclosed by Von Wald et al. because it would only require the arrangement of parts (Termin discloses the orifices are in the center of the port, as opposed to the proximal flange) without changing the principle operation of the device. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Litvack et al., discloses a similar system as shown in Figures 3A, 3B, 3C, 9A, 9B, 9C wherein the system includes  a closure device (needle insertion member 14, needles 132, 134, see paragraph [0039]) configured for advancing through the port and closing the access site, the closure device including a plug (needle insertion member 144, see paragraph [0039]) and a coil (one of needle 132, 134 see paragraph [0039]) attached to the plug, wherein the coil is movable relative to the plug between a radially expanded state and a radially collapsed state, a sheath (sheath 44, see paragraph [0039]) capable of advancing through a port and the tissue wall, wherein the closure device is configured for advancing through the 
It would have been obvious to one ordinary skill in the art, at the time the invention was made to modify the system disclosed by Von Wald et al. in view of Suh to include the closure device and sheath disclosed by Litvack et al. into the system disclosed by Von Wald in view of Suh wherein the coil is movable relative to the plug between a radially expanded state and a radially collapsed state, in order to configure the system to close wounds across tissue structures.
Hart, from the same field of endeavor teaches a similar port as shown in Figure 4, where the port includes a distal flange (second retention member 65, see paragraph [0063]) extending radially outward from the tubular body and configured for engaging an endocardial surface of the heart wall, for the purpose of engaging the internal side of a tissue wall. See paragraph [0063].
It would have been obvious to one of ordinary skills in the art, at the time the invention was made to modify the port disclosed by Von Wald et al. to include a distal flange in order to configure the port to engage both an external and internal side of tissue wall.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0206009 (Von Wald et al.) in view of U.S. Patent Number 6,086,603 (Termin et al.), U.S. Patent Publication Number 2013/0110159 (Litvack et al.), U.S. Patent Publication Number 2006/0149306 (Hart et al.) as applied to claim 9 above, and further in view of U.S. Patent Publication Number 2011/0190811 (Shanley et al.)
Regarding claims 4-16 Von Wald et al. fails to disclose wherein the coil surrounds a portion of the plug, and wherein the coil has a helical shape extending from a fixed end of the coil to a free end of the coil, wherein the fixed end of the coil is positioned closer to a distal end of the plug than the free end of the coil, and wherein the free end of the coil is positioned closer to a proximal end of the plug than the fixed end of the coil, wherein the coil has a radially-expanding helical shape expanding in a direction from the distal end of the plug to the proximal end of the plug.
Shanley et al., from the same filed of endeavor teaches a similar system as shown in Figures 3J, 3K where the system includes a closure device (needle insertion member 14, needles 132, 134, see paragraph [0039]) configured for advancing through the port and closing the access site, the closure 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Von Wald include the closure device disclosed by Shaley in the system disclosed by Von Wald et al. in order to configure the system to close openings of tissue.
Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0074484 (Huber)  in view of U.S. Patent Number 6,086,603 (Termin et al.), U.S. Patent Publication Number 2011/0190811 (Shanley et al.), U.S. Patent Publication Number 2006/0149306 (Hart et al.)
Regarding claim 28, Huber discloses as shown in Figures 3-6, 17 a system capable of forming and closing an access site in a heart wall, the system comprising: a guide wire (guidewire 44, 66 see paragraphs [0075], [0077]) capable of advancing through the heart wall to form the access site; a dilator (dilator or needle 42, see paragraph [0078]) capable of advancing over the guide wire to expand the access site; a port (access device 60, see paragraph [0078]) capable of advancing over the dilator and extending through the access site, the port including a tubular body (catheter 64, see paragraph [0080]) defining a central axis of the port; a sheath (closure delivery device 170, see paragraph [0122]) configured for advancing through the port and the tissue wall; a closure device (closure device 172, see paragraph [0122]) configured for advancing through the sheath and the port and closing the access site, the closure device including a plug and a coil attached to the plug, the coil movable relative to the plug between a radially expanded state and a radially collapsed state.

Termin et al., from the same field of endeavor teaches a similar system as shown in Figure 14,  where the system includes a similar port (luminal port assembly 1510, see col. 9, lines 27-48), capable of advancing over a dilator and extending through the access site, the port including a tubular body (housing 1540, see col. 9, lines 27-48) defining a central axis of the port, a plurality of vacuum suction orifices (holes 1540, see col. 9, lines 27-48) extending transverse to the central axis, a proximal flange (proximal wall 1536, see col. 9, lines 27-48) extending radially outward from the tubular body and capable of engaging an epicardial surface of the heart wall, wherein the plurality of vacuum suction orifices includes one or more first vacuum suction orifices (1540) capable of engaging the epicardial surface and selectively attaching the epicardial surface to the port, wherein vacuum suction is capable of being applied through the vacuum suction orifice and the vacuum suction orifice is capable of stabilizing the port relative to the heart wall, for the purpose of retaining the port within an opening surrounded by tissue. See col. 9, lines 27-48.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Huber by incorporating holes 1540 disclosed by Termin into the port disclosed by Huber such the port includes a plurality of vacuum suction orifices extending transverse to the central axis, the one or more second vacuum suction orifices defined in an outer circumferential surface of the tubular body and configured for engaging a side wall of the access site,  in order to retain the port within an opening surrounded by tissue.
Shanley et al., from the same filed of endeavor teaches a similar system as shown in Figures 3J, 3K where the system includes a closure device (needle insertion member 14, needles 132, 134, see paragraph [0039]) configured for advancing through the port and closing the access site, the closure device including a plug (plug member 8, see paragraph [0011]) and a coil (elongate prosthesis 6, see paragraph [0012]) attached to the plug, wherein the coil is movable relative to the plug between a radially expanded state and a radially collapsed state, for the purpose of configuring the system to be able to close openings across tissue structures, wherein the coil surrounds a portion of the plug, and wherein the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Huber by substituting the closure device disclosed by Huber for the one disclosed by Shaley in the system disclosed by Huber and use the elongate member 12 in order to configure the system to close openings of tissue because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results and deliver the closure device in a collapsed configuration. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Hart, from the same field of endeavor teaches a similar port as shown in Figure 4, where the port includes a distal flange (second retention member 65, see paragraph [0063]) extending radially outward 
It would have been obvious to one of ordinary skills in the art, at the time the invention was made to modify the port disclosed by Von Wald et al. to include a distal flange in order to configure the port to engage both an external and internal side of tissue wall.

Response to Arguments
Applicant's arguments filed 02/09/2021 with respect to the rejection of claims 9, 28 have been fully considered but are not persuasive.
The applicant argues the addition of “where in the vacuum suction is applied through the vacuum suction orifices and the vacuum suction orifices stabilize the port relative to the heart wall.”
In response, the Office respectfully disagrees. These amendments amount to an intended use statement. it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See Ex parte Masham, 2 USPQ2d 1647 (1987).
In this case, Termin et al. discloses  a plurality of vacuum suction orifices (holes 1540, see col. 9, lines 27-48) extending transverse to the central axis, a proximal flange (proximal wall 1536, see col. 9, lines 27-48) extending radially outward from the tubular body and capable of engaging an epicardial surface of the heart wall, wherein the plurality of vacuum suction orifices includes one or more first vacuum suction orifices (1540) capable of engaging the epicardial surface and selectively attaching the epicardial surface to the port, wherein vacuum suction is capable of being applied through the vacuum suction orifice and the vacuum suction orifice is capable of stabilizing the port relative to the heart wall, for the purpose of retaining the port within an opening surrounded by tissue. See col. 9, lines 27-48.
	Function follows structure.  Since the structural limitations (vacuum orifices capable of applying vacuum suction) are met by the reference, then it may be reasonably concluded that the functional limitations are also met.
	The applicant does not address the teachings of Termin et al. and thus just generally alleges patentablility.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a 
	The applicant notes claim 19 was considered allowable and had similar subject matter. In response, the office will note that claim 19 was a method claim and of completely different scope. Termin does not disclose applying vacuum suction to stabilizing a port in a heart wall, which is what is recited in claim 19.  Termin does disclose a structure which is capable of applying vacuum suction to stabilizing a port in a heart wall, which is what is what is recited in claims 9 and 28.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


	
		/RICHARD G LOUIS/                          Primary Examiner, Art Unit 3771